DETAILED ACTION
In response to communication filed on 8/30/2022.
Claims 25-44 are pending.
Claims 25-44 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
This communication is in response to Applicant’s reply filed under 3 CFR 1.111 on 8/30/2022. Claims  1-24 were canceled, claims 25-44 were added and claims 25-44 remain pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 25-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,834,641. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Current Application
U.S. Patent No. 10,834,641
37. User equipment (UE), comprising: 
12. A user equipment (UE), comprising: 
a memory configured to store instructions; and a processor coupled to the memory and configured to execute the instructions to cause the UE to: determine, according to a first resource reservation interval, parameter information of a sensing window, wherein the parameter information comprises a start time and/or a quantity of the sensing window, and wherein the first resource reservation interval is a time interval between reserved data transmission resources; 

a memory configured to store an instruction; and a processor coupled to the memory, wherein the instruction causes the UE to be configured to: adaptively determine parameter information of a sensing window according to a usage status of a resource, wherein the parameter information comprises at least one of a start time, a time span, or a quantity, wherein the usage status comprises an indication that the resource is idle or busy, a first resource reservation interval, and a second resource reservation interval, and wherein the first resource reservation interval comprises a subset of the second resource reservation interval; 
14. The UE of claim 12, wherein each of the first resource reservation interval and the second resource reservation interval comprises a time interval between a resource used by one of the UE or a second UE for current data transmission and a resource used by the UE or the second UE for next data transmission.

perform, according to the parameter information, resource sensing in the sensing window; and  
sense the resource in the sensing window according to the parameter information of the sensing window; and 
select, according to a result of the resource sensing, a resource.
select the resource according to a sensing result.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim language of claim 12 of U.S. Patent No. 10,834,641 to incorporate subject matter from dependent claim 14 U.S. Patent No. 10,834,641 as an obvious variation.  One would be motivated to do so to provide an alternative means for determining a sensing window that would be apparent to one of ordinary skill in the art.

Regarding claims 25-35, and 38-43 of the current application, claims 1-20 of U.S. Patent No. 10,834,641 substantially limits the same inventive concept, and although the claims are not identical, they are not patentably distinct because they are of an obvious variation directed towards determining parameters for a sensing window based upon an interval, as noted with regards to the rejection of claim 37 as noted above.

Current Application
U.S. Patent No. 10,834,641
44. A base station, comprising: 
20. A computer program product comprising 
a memory configured to store instructions; and a processor coupled to the memory and configured to execute the instructions to cause the base station to: determine a plurality of second resource reservation intervals, wherein the second resource reservation interval is a time interval between reserved data transmission resources; and 
computer-executable instructions embodied on a non-transitory computer-readable medium that, when executed by a processor, cause an apparatus to: adaptively determine parameter information of a sensing window according to a usage status of a resource, 

3. The resource selection method of claim 1, wherein each of the first resource reservation interval and the second resource reservation interval comprises a time interval between a resource used by one of the first UE or a second UE for current data transmission and a resource used by the first UE or the second UE for next data transmission.
send, to a user equipment (UE), second indication information, wherein the second indication information indicates the plurality of second resource reservation intervals, wherein the plurality of second resource reservation intervals are configured to be used for the UE to determine one or more first resource reservation intervals, wherein the one or more first resource reservation intervals is a subset of the plurality of second resource reservation intervals, wherein the one or more first resource reservation intervals are configured to be used for the UE to determine parameter information of a sensing window, and wherein the parameter information comprises a start time and/or a quantity of the sensing window.
wherein the parameter information comprises at least one of a start time, a time span, or a quantity, wherein the usage status comprises an indication that the resource is idle or busy, a first resource reservation interval, and a second resource reservation interval, and wherein the first resource reservation interval comprises a subset of the second resource reservation interval; sense the resource in the sensing window according to the parameter information of the sensing window; and select the resource according to a sensing result.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim language of claim 20 of U.S. Patent No. 10,834,641 to incorporate subject matter from dependent claim 3 U.S. Patent No. 10,834,641 as an obvious variation.  One would be motivated to do so to provide an alternative means for determining a sensing window that would be apparent to one of ordinary skill in the art.

Regarding claim 36 of the current application, claim 20 and claim 3 of U.S. Patent No. 10,834,641 substantially limits the same inventive concept, and although the claims are not identical, they are not patentably distinct because they are of an obvious variation directed towards determining parameters for a sensing window based upon an interval, as noted with regards to the rejection of claim 44 as noted above.

Response to Arguments
Applicant’s arguments, see pages 8 and 9, filed 8/30/2022, with respect to the rejection of claims 1,2,7,8,13,14,19 and 20 under 35 U.S.C. 102(a)(2) and claims 3,4,11,12,15,16,23 and 24 under 35 U.S.C. 103 have been fully considered and are persuasive in view of the new claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection has been made to address the new claims in view of claims 1-20 of U.S. Patent No. 10,834,641.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al. (US Pub. 2021/0112582) discloses configuring a timing gap between resource selection or reselection triggering timing and a energy measurement based sensing window within a sidelink or SPS process [paragraph 0203].

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C KAVLESKI whose telephone number is (571)270-3619.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Ryan Kavleski
/R. K./
Examiner, Art Unit 2412




/JAMAL JAVAID/Primary Examiner, Art Unit 2412